UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6203


ROBERT GAMEZ SANCHEZ,

                Petitioner – Appellant,

          v.

JOE COAKLEY, Warden; J. F. CARAWAY, Warden,

                Respondents – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:10-cv-01585-CCB)


Submitted:   June 9, 2011                 Decided:   September 1, 2011


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Gamez Sanchez, Appellant Pro Se.    Allen F. Loucks,
Assistant United States Attorney, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert Gamez Sanchez, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.                     We have reviewed the record

and find no reversible error.                      Accordingly, we affirm for the

reasons    stated      by    the    district        court.     Sanchez    v.        Coakley,

No. 1:10-cv-01585-CCB             (D.   Md.    filed    Jan.    28,   2011      &    entered

Jan. 31,    2011).          We    dispense     with    oral    argument    because        the

facts   and    legal    contentions           are    adequately   presented          in   the

materials     before        the    court      and   argument    would     not       aid   the

decisional process.



                                                                                    AFFIRMED




                                               2